DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe; Kazuhiro et al. (US 20070197981 A1) in view of Massengale; Roger et al. (US 20080312677 A1).
Regarding claim 1, Abe discloses a trocar (¶ [0004], [0022], medical needle 10), comprising: 
an elongated shaft having a leading section, a trailing section (¶ [0022], medical needle 10 is constituted with a small diameter circular cylindrical main body 11); 
a reduced diameter midsection located between said leading and trailing sections (¶ [0022], a narrow diameter part 14 as shown in FIG. 3 is formed at the portion toward the tip in the lengthwise direction of main body 11); and 
a longitudinal axis extending from a leading end of said leading section to a trailing end of said trailing section of said elongated shaft (Figs. 3, 10, medical needle 10 has a longitudinal axis); 
said leading section of said elongated shaft having a tapered region that terminates at a tip located at the leading end of said elongated shaft (¶ [0022], puncturing part 12 is constituted with a needle shaped body); 
said trailing section of said elongated shaft having a connector located at the trailing end of said elongated shaft (¶ [0022], connector 13); 
said leading and trailing sections of said elongated shaft having a first diameter and said reduced diameter midsection of said elongated shaft having a second diameter that is smaller than the first diameter for enabling said elongated shaft to be bent at said reduced diameter midsection (¶ [0024], rod shaped flexible part 17a, formed to 
Abe teaches the invention substantially as claimed by Applicant with the exception of a blunt tip. Massengale discloses a soft tissue tunneling device for creating a subcutaneous path for placement of a catheter (¶ [0006], [0007], [0042], FIG. 1A, tunneling device 20), comprising: 
an elongated shaft having a leading section, a trailing section and a midsection (¶ [0042], shaft 24); 
a longitudinal axis extending from a leading end of said leading section to a trailing end of said trailing section of said elongated shaft (Fig. 1A shows that shaft 24 has a longitudinal axis); 
said leading section of said elongated shaft having a tapered region that terminates at a blunt tip located at the leading end of said elongated shaft (¶ [0052], preferably, the shaft 24 of the tunneling device 20A has a blunt distal end 60, as shown in FIGS. 1A and 2A); 
said trailing section of said elongated shaft having a connector located at the trailing end of said elongated shaft (¶ [0043], luer fitting 32 or other type of connection). 
Massengale inhibits or eliminates damage to nerves and other sensitive tissues (¶ [0052]). Massengale also demonstrates that a sharp tip can be substituted with a blunt tip, based on where a surgeon intends to use the needle and which tissues are intended to be routed through. One would be motivated to modify Abe with the blunt tip of Massengale to avoid inadvertent damage to tissues while deploying a catheter 

Regarding claims 2-4 and 10, Abe discloses a trocar wherein said elongated shaft comprises a material selected from the group consisting of metals, biocompatible metals, medical grade steel, stainless steel, 303 stainless steel, and polymers (¶ [0022], medical needle 10 made of metal); 
wherein said leading and trailing sections of said elongated shaft are relatively more rigid than said reduced diameter midsection of said elongated shaft, and wherein said reduced diameter midsection is more flexible than said leading and trailing sections (¶ [0040], narrow diameter part 14 of the medical needle 10 that has low strength and is easy to bend); 
wherein said elongated shaft includes an outer surface having a cylindrical shape (¶ [0022], medical needle 10 is constituted with a small diameter circular cylindrical main body 11); 
wherein said reduced diameter midsection is located midway between the leading and trailing ends of said elongated shaft (¶ [0033], a narrow diameter part 14 in the middle of medical needle 10). 

Regarding claims 8 and 9, Abe is silent regarding the diameters and lengths of the various sections. These dimensions are interpreted as result-effective variables, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The diameter and length of the needle determine how easily it can pass through tissue, along with its resistance to bending.  
For example, Massengale discloses a trocar wherein the first diameter of the leading and trailing sections is about 0.125-0.250 inches (¶ [0047], the shaft 24 … has an outside diameter of approximately one-eighth of an inch); 
wherein said elongated shaft has a length of about 6 inches (¶ [0047], the shaft 24 is approximately 8 inches long … the shaft may be shorter or longer and its diameter may be smaller or larger to satisfy a particular application). 
Abe discloses that the reduced diameter midsection has a smaller diameter than the first diameter of the trocar, and that the midsection is arranged slightly closer to the tapered end of the trocar (Figs. 3, 10). A skilled artisan would have been able to select an appropriate value for a reduced diameter midsection, based on the need for the midsection to bend. Therefore, it would have been obvious to select dimensions according to Massengale in order to construct a trocar capable of passing easily through tissue, and also capable of bending selectively. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Massengale, further in view of Haigh; Casey et al. (US 20150257787 A1).
Regarding claims 5 and 6, Abe discloses a tapered region including a sloping surface that tapers away from the longitudinal axis of said elongated shaft (¶ [0022], angled linear part 15b is formed running from apex 15a downward and toward the back).
Abe and Massengale lack a sloping surface having a conical shape. Haigh discloses a tool for implanting a sensor (¶ [0003], [0007], [0035], tunneling tool 1103, such as a blunt dissector, as shown in FIGS. 2A-2C and an insertion tool 1105 as shown in FIGS. 3A-3C), comprising: 
an elongated shaft having a longitudinal axis and tapered region (¶ [0036], the tunneling tool 1103 may include a rod 1104 having a blunted, conical tip 1109; ¶ [0042], the tip 200 may include a generally conical surface 202);  
wherein said tapered region includes a sloping surface having a conical shape that tapers away from the longitudinal axis of said elongated shaft (¶ [0042], the tip 200 may include a generally conical surface 202);
wherein said blunt tip comprises: a flat surface having an outer perimeter and a convexly curved surface surrounding the outer perimeter of said flat surface and extending from the outer perimeter of said flat surface to said sloping surface of said tapered region (¶ [0042], the blunt tip 204 may be a rounded tip … the tip 200 may have a shape that is similar to that of a blunted tip 1109 on the distal end of the rod 1104 of the tunneling tool 1103). 
Haigh selects a shape that protects tissue and reduces trauma (¶ [0009]). One would be motivated to modify Abe and Massengale with the conical shape of Haigh to minimize tissue trauma. Therefore, it would have been obvious to modify Abe and Massengale with the conical shape of Haigh in order to avoid damage to surrounding tissues. 
Regarding claim 7, Abe, Massengale and Haigh are silent regarding the dimensions of the blunt tip. These parameters are interpreted as result-effective variables, as discussed for claims 8, 9, 19 and 20 above. A skilled artisan would have been able to select suitable dimensions from the examples in Massengale, based on the needs for a trocar to pass easily through tissue. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Massengale, further in view of Gardocki; Raymond J. (US 20060200183 A1).
Regarding claims 11 and 12, Abe discloses a connector comprising first and second annular ridges (¶ [0023], securing projections 16b); and
an end face of a trailing section (Fig. 3, end face section near rod-shaped part 16a).
Abe and Massengale lack an end knob and are silent whether the first and second annular ridges have progressively larger diameters. Gardocki discloses a medical instrument (¶ [0003], [0019], medical instrument 10; ¶ [0032] FIGS. 8 and 9 illustrate another embodiment of the multi-functional medical instrument 80), comprising:  
an elongated shaft (¶ [0019], body 12); 
a connector (¶ [0019], connector 15; Figs. 8-12, connector 86); 
wherein said connector comprises: 
an end knob having a curved surface, said end knob having a base that defines the largest diameter section of said end knob (Figs. 2 and 9, connector 15 / 86 has an end knob with a curved surface and base); 

    PNG
    media_image1.png
    660
    756
    media_image1.png
    Greyscale
a first annular ridge located between said end knob and an end face of said trailing section of said elongated shaft, wherein said first annular ridge has an outer diameter that is larger than the largest diameter section of said end- knob (Figs. 2 and 9, connector 15 / 86 has a plurality of ridges which steadily increase in diameter away from the rounded tip);
wherein said connector further comprises a second ridge located between said first ridge and the end face of said trailing section of said elongated shaft, wherein said second annular ridge has an outer diameter that is larger than the outer diameter of said first annular ridge (Figs. 2 and 9, connector 15 / 86 the plurality of ridges widen steadily in a direction away from the end knob). 
Gardocki provides a shape for a friction fitting that will securely hold a length of flexible tubing. Gardocki also accommodates a wider range of tube diameters with a tapered shape that includes multiple surfaces for differently sized tubes. One would be motivated to modify Abe and Massengale with the end knob and progressively sized annular ridges of Gardocki to accommodate differently sized tubes and make the device compatible with a wider range of diameters. Therefore, it would have been obvious to modify Abe and Massengale with the end knob and annular ridge diameters of Gardocki in order to permit connection with a wider range of tube diameters. 
 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Massengale, in view of Blake; Larry W. et al. (US 4398910 A). 
Regarding claims 13 and 14, Abe and Massengale teach the invention substantially as claimed, as discussed for claim 1 above.  Abe further discloses a flexible wound drain catheter having a first end secured to said connector at the trailing end of said trailing section of said shaft (¶ [0023], connector 13 serves to connect medical needle 10 to a drain tube (not shown); ¶ [0030], next, the tip of the drain tube is connected to connector 13 of medical needle 10). 
Abe and Massengale are silent whether the flexible wound drain catheter has an outer diameter that matches the first diameter. Blake discloses a wound drain catheter and method for attaching a stainless steel trocar (col. 1, lines 5-9; col. 6, lines 29-34, wound drain catheter 10; col. 10, lines 30-35, FIG. 10, the trocar 70 is a rod-shaped, stainless steel, surgical instrument), comprising: 
a shaft having leading and trailing sections and a longitudinal axis (Fig. 10, trocar 70 has a bent shape with left and right sections);  
said leading section of said shaft having a tapered region (col. 10, lines 30-45, blade portion 72); 
said trailing section of said shaft having a connector (col. 10, lines 30-45, connector portion 74); 
said leading and trailing sections of said shaft having a first diameter (Figs. 10-12, the trailing right section has a first diameter); 
a flexible wound drain catheter having a first end secured to said connector at the trailing end of said trailing section of said shaft (col. 10, lines 30-45, the connector portion 74 has plural annular ridges 76 which grippingly engage the interior wall of the outflow tube 14 to attach the trocar 70 and tube 14 together); 
wherein said flexible wound drain catheter has an outer diameter that matches the first diameter of said leading and trailing sections of said shaft (Fig. 12, trocar 70 and tube 14 have matching outer diameters); and
a drain secured to the second end of said flexible wound drain catheter (col. 6, lines 50-56, the drain 12 comprises an elongate, cylindrical core portion 30 with four strut portions 32 projecting radially from the core 30 along its longitudinal axis). 
Blake reduces the risk for snags or obstructions on the combined trocar-catheter assembly, and also provides a fenestrated drain that removes fluid from a wound area. The matched diameters present a smooth, uniform surface to surrounding tissue as the trocar is pulled through the tissue. One would be motivated to modify Abe and Massengale with the matching trocar and drain diameters of Blake to reduce the friction or resistance of the trocar when a surgeon moves it through tissue. Additionally, Abe calls for attaching a drain to the connector of a trocar (¶ [0023], [0030]). Therefore, it would have been obvious to modify Abe and Massengale with the matched diameters of Blake in order to minimize the resistance between a trocar assembly and tissue. 

Regarding claim 15, Abe discloses that said shaft has a cylindrical shape (¶ [0022], small diameter circular cylindrical main body 11); and 
wherein said shaft is made of materials selected from the group consisting of metals, biocompatible metals, medical grade steel, stainless steel, 303 stainless steel, and polymers (¶ [0022], medical needle 10 made of metal). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, Massengale and Blake, in view of Haigh; Casey et al. (US 20150257787 A1).
Regarding claim 16, Abe, Massengale and Blake do not explicitly disclose a sloping surface having a conical shape and a blunt tip including a flat surface. Haigh discloses a tool for implanting a sensor (¶ [0003], [0007], [0035], tunneling tool 1103, such as a blunt dissector, as shown in FIGS. 2A-2C and an insertion tool 1105 as shown in FIGS. 3A-3C), comprising: 
an elongated shaft having a longitudinal axis and tapered region (¶ [0036], the tunneling tool 1103 may include a rod 1104 having a blunted, conical tip 1109; ¶ [0042], the tip 200 may include a generally conical surface 202);  
further comprising: said tapered region including a sloping surface having a conical shape that tapers away from the longitudinal axis of said elongated shaft (¶ [0042], the tip 200 may include a generally conical surface 202); 
said blunt tip including a flat surface, orthogonal to the longitudinal axis, having an outer perimeter and a convexly curved surface surrounding the outer perimeter of said flat surface and extending from the outer perimeter of said flat surface to said sloping surface of said tapered region (¶ [0042], the blunt tip 204 may be a rounded tip … the tip 200 may have a shape that is similar to that of a blunted tip 1109 on the distal end of the rod 1104 of the tunneling tool 1103).
 Haigh selects a shape that protects tissue and reduces trauma (¶ [0009]). One would be motivated to modify Abe, Massengale and Blake with the conical shape and flat surface of Haigh to minimize tissue trauma. Therefore, it would have been obvious to modify Abe, Massengale and Blake with the conical shape and flat surface of Haigh in order to avoid damage to surrounding tissues. 


Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broadnax, Jr.; Cecil H. (US 4976684 A) in view of Kammerer, Gene W. (US 20030176762 A1).
Regarding claim 17, Broadnax discloses a method for draining fluid from a mammal (col. 1, lines 5-15, trocars or needles which are used to thread or insert wound drainage catheters into the body of a surgical patient), comprising: 
attaching a flexible wound drainage catheter to a trocar (col. 2, lines 30-40, The bendable trocar of the present invention comprises a generally circular shaft 10; col. 3, lines 25-30, In use, as shown in FIGS. 4A and 4B, the catheter 16 would be attached to the proximal end of the trocar); 
said trocar including an elongated shaft having a leading section, a trailing section (Fig. 1, the trocar includes a large diameter portion 15 and similar large diameter portion near its tip); 
a reduced diameter midsection located between said leading and trailing sections (col. 2, lines 35-40, reduced cross section area 13 which is tapered at both ends 14); and 
a longitudinal axis extending from a leading end of said leading section to a trailing end of said trailing section of said elongated shaft (Fig. 1, the trocar has a longitudinal axis aligned generally with large diameter portion 15); 
said leading section of said elongated shaft having a tapered region located at the leading end thereof (col. 2, lines 35-40, triangular point 11 at the distal end); 
said trailing section of said elongated shaft having a connector located at the trailing end thereof (col. 2, lines 35-40, tubing attachment fixture 12 at the proximal end); 
said leading and trailing sections of said elongated shaft having a first diameter and said reduced diameter midsection of said elongated shaft having a second diameter that is smaller than the first diameter for enabling said elongated shaft to be bent at said reduced diameter midsection (col. 2, lines 35-40, reduced cross section area 13 which is tapered at both ends 14; col. 2, lines 55-60, The reduction in the cross sectional area of the shaft of the trocar should be such that the trocar can be readily bent by the surgeon to the desired configuration); 
bending said trocar to an angulated configuration; after bending said trocar, passing said trocar through skin of a mammal, wherein said trocar maintains the angulated configuration (col. 3, lines 25-40, The trocar would be bent to the desired configuration and passed through the surgical flap in the skin of the patient); and 
said reduced diameter midsection of said elongated shaft is exposed while passing through the skin of the mammal (Fig. 4A, reduced cross section area 13 remains exposed while passing through skin);
passing said trocar out of the skin of the mammal (col. 3, lines 25-40, The trocar would be bent to the desired configuration and passed through the surgical flap in the skin of the patient);
while maintaining said flexible wound drain catheter within the mammal and draining fluid from the mammal through said flexible wound drain catheter (col. 3, lines 25-40, The catheter 16 would follow in the path of the trocar … the tubing would be placed in the correct position to drain the wound of the patient as shown in FIG. 4B. The trocar would then be cut from the tubing and the tubing inserted into a drain evacuator as well-known in the art).   
Broadnax teaches the invention substantially as claimed by Applicant with the exception of a tapered region that terminates at a blunt tip. Kammerer discloses surgical instruments and methods for treating pelvic floor prolapse (¶ [0003], [0015], [0052]), comprising:
providing a trocar, said trocar including an elongated shaft having a leading section, a trailing section, and a longitudinal axis (¶ [0053], Needle element 10); 
said leading section of said elongated shaft having a tapered region that terminates at a blunt tip located at the leading end thereof (¶ [0053] Preferably, tip 16 is blunt, wherein the tip 16 has a radius of about 0.6 millimeters; ¶ [0087] The guide needle has a blunt, non-cutting distal tip 306). 
Kammerer prevents damage to tissues and facilitates blunt dissection, optionally confirmed by the surgeon’s finger (¶ [0053], [0087], [0091]). Kammerer also demonstrates that sharp and blunt tip shapes can be exchanged (¶ [0053], Alternate configurations, such as a blade-like, arrow or burr tips are, also possible). One would be motivated to modify Broadnax with the blunt tip of Kammerer to avoid inadvertent tissue damage and optionally to safely confirm the location a needle under tissue. Therefore, it would have been obvious to modify Broadnax with the blunt tip of Kammerer in order to protect tissue and a surgeon’s fingers during a procedure. 

Regarding claim 19, Broadnax discloses a method wherein the first diameter of said leading and trailing sections of said elongated shaft is about 0.125-0.250 inches (col. 2, lines 60-68, Trocar of the type used to insert wound drainage tubing or catheters have a diameter of from about 0.125 to 0.250 inches); and 
the second diameter of said reduced diameter midsection is about 0.0875-0.0975 inches (col. 3, lines 1-10, Reducing the cross section of the trocar to about 0.08 to 0.1 inches (2 to 2.5 mm) will allow the trocar to be bent to the desired configuration by the surgeon). 

Regarding claim 20, Broadnax discloses that said elongated shaft of said trocar has a length of about 6 inches (col. 2, lines 60-68, a length of about 6 inches).
Broadnax teaches the invention substantially as claimed but is silent regarding the lengths of the leading section, tapered region and reduced diameter midsection.  
The lengths of the various sections are interpreted as result-effective variables, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The relative lengths of the leading section, tapered region and reduced diameter midsection can be adjusted based on the needs of a specific treatment, or to provide an ergonomically shaped trocar through routine experimentation. For example, Broadnax shows in Figs. 1, 2 and 4A that the   reduced cross section area 13 is arranged closer to the tapered distal end than to the proximal end. A skilled artisan would have been able to modify the location and dimensions of the reduced diameter midsection based on a desire to adjust the bending resistance, and to provide a suitably sized portion for the surgeon to grasp while manipulating the trocar. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the lengths of the leading section, tapered region and reduced diameter midsection in order to adjust the bending resistance and graspable region of the trocar. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Broadnax and Kammerer in view of Haigh; Casey et al. (US 20150257787 A1). 
Regarding claim 18, Broadnax and Kammerer lack flat and convexly curved surfaces. Haigh discloses a tool for implanting a sensor (¶ [0003], [0007], [0035], tunneling tool 1103, such as a blunt dissector, as shown in FIGS. 2A-2C and an insertion tool 1105 as shown in FIGS. 3A-3C), comprising: 
an elongated shaft having a longitudinal axis and tapered region (¶ [0036], the tunneling tool 1103 may include a rod 1104 having a blunted, conical tip 1109; ¶ [0042], the tip 200 may include a generally conical surface 202);  
wherein said tapered region of said elongated shaft includes a sloping surface having a conical shape that tapers away from the longitudinal axis of said elongated shaft (¶ [0042], the tip 200 may include a generally conical surface 202); and 
wherein said blunt tip includes a flat surface having an outer perimeter and a convexly curved surface surrounding the outer perimeter of said flat surface and extending from the outer perimeter of said flat surface to said sloping surface of said tapered region (¶ [0042], the blunt tip 204 may be a rounded tip … the tip 200 may have a shape that is similar to that of a blunted tip 1109 on the distal end of the rod 1104 of the tunneling tool 1103). 
Haigh selects a shape that protects tissue and reduces trauma (¶ [0009]). One would be motivated to modify Broadnax and Kammerer with the flat and convexly curved surfaces of Haigh to minimize tissue trauma. Therefore, it would have been obvious to modify Broadnax and Kammerer with the flat and convexly curved surfaces of Haigh in order to avoid damage to surrounding tissues. 


Response to Arguments
The objections to the drawings for mislabeled elements in Figs. 3B and 3C are withdrawn in view of the amended drawings filed 29 November 2021. 
The objection to claim 17 for minor informalities is withdrawn in view of the amendments filed 29 November 2021. 
Applicant’s arguments filed 29 November 2021 regarding the rejection of claims 1-20 as amended, under 35 USC § 103 over Abe, Massengale, Blake, Feeley and Stulen, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Abe, Massengale, Blake, Broadnax, Kammerer, Haigh and Gardocki (see above). 
Applicant’s arguments with respect to Feeley and Stulen have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
In view of the dictates of MPEP Section 2145 X.D.2, Applicant respe
Applicant submits that modifying the Abe device to use Massengale's blunt tip instead of the sharpened puncturing part 12 would change the principle of operation of Abe (remarks p. 15). Examiner responds that both Abe and Massengale use a tapered tip to push a trocar through tissue. Massengale explicitly discloses that the blunt tapered tip is effective for advancing the trocar through tissue (¶ [0052], [0091], [0092]). 
Applicant asserts that the reinforcing tool 20 is removed from the narrow diameter part 14 of the medical needle 10 only after the narrow diameter part 14 has been passed through the patient and is located outside the patient's body (remarks p. 16). Applicant reasons that in contrast, independent method claim 17 of the above-identified patent application recites that "said reduced diameter midsection of said elongated shaft [of the trocar] is exposed while passing through the skin of the mammal" (remarks p. 16). Examiner replies that Broadnax and Kammerer are cited in the new grounds of rejection for claim 17. Broadnax discloses a trocar including a reduced diameter midsection that remains exposed during all steps of a surgical procedure (Fig. 1, reduced cross section area 13). 
Applicant submits that that neither Abe nor Massengale teach a tapered region having a conical shape (remarks p. 16). Examiner responds that Haigh is cited in the new grounds of rejection as teaching a conical shape. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown, William H.	US 1313461 A
Riek; Siegfried et al.	US 20140194685 A1
Tabibian; Cyrus	US 20170298545 A1
Kammerer, Gene W.	US 20030176762 A1
Nelson; Alfred Charles et al.	US 20190085993 A1
Gardocki; Raymond J.	US 20060200183 A1
Haigh; Casey et al.	US 20150257787 A1
Smith; Robert C.	US 20060173479 A1
Currey; Donald et al.	US 10760716 B1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781